Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    This office action is in response to applicant’s Arguments/Remarks filed on 12/10/2021. Claims 1-10 and new claims 11-20 are pending. 

Response to Arguments
2.	Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that the combination of Copeland and Cook is unreasonable. “…one skilled in the art at the time of the invention would not have found it obvious, from Cook, to have used ferrite material of appropriate mass and parameters sufficient to retain magnetic properties of the ferrite material within a magnetic field induced by the inductive winding when the inductive winding is fed by an electric current equivalent to a power of 0.0001 watts or higher at the resonant frequency f, as specifically claimed. it would not have been obvious to have from Cook, to have used ferrite material of appropriate mass and parameters sufficient to retain magnetic properties.” Cook discloses a wireless charging includes a ferrite material but uses ferrite material to improve something different compared to the instant application. “Paragraph 0020 of Cook acknowledges that no one ever proposed using ferrite materials at power levels exceeding 2 watts. in Table 1, measurement 7, of Cook, … the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al (U.S. Patent Pub. # US 2005/0134515 A1) in view of Cook et al (U.S. Patent Pub. # US 2009/0224608 A1). 
	Regarding clam 1, Copeland et al discloses a transmitting and receiving antenna element (figure 4, a transceiver antenna 400), configured to be matched to a resonant frequency f (paragraphs 00025 and 0030, “… capacitor C2 is selected to resonate or tune the antenna circuit at the desired operating frequency.”), the antenna element comprised of an inductive winding configured to be connected to a power source (figures 3-4, a coil winding 406; paragraphs 0027-0028 and 0030,  the coil winding 406 is configured to be connected to a power source(i.e., controller 410)) and of an elongated magnetic core inserted through the inner space of the inductive winding(see figure 4,  a core assembly 404; paragraph 0030, an elongated magnetic core (i.e., a 
	Copeland et al does not disclose the inductive winding comprised of a ferrite material having mass and parameters sufficient to retain magnetic properties of the ferrite material within a magnetic field induced by the inductive winding when the inductive winding is fed by an electric current equivalent to a power of 0.0001 watts or higher at the resonant frequency f. 
Cook et al discloses an inductive winding comprised of a ferrite material having mass and parameters sufficient to retain magnetic properties of the ferrite material within a magnetic field induced by the inductive winding when the inductive winding is fed by an electric current equivalent to a power of 0.0001 watts or higher at the resonant frequency f (figure 1, an inductive winding 110, 120; paragraphs 0020, 0032, 0051 and 0055, the inductive winding 110, 120 comprised of a ferrite material and  see Table 1, the inputs to the coil (Uin Vrms and I in mA rms) at the resonant frequency (i.e. frs kHz 134.752, 134.294, 133.113 and 131.011)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the ferrite material in the inductive winding of magnetic antenna of Cook et al in to the inductive winding of the magnetic antenna of Copeland et al in order to easily tune a resonance frequency of the antenna and to improve the efficiency of the magnetic power distribution (see Cook et al, paragraphs 0015-0016).



Regarding claim 3, Copeland et al in view of Cook et al discloses the apparatus of claim 1. Copeland et al discloses wherein the elongated magnetic core comprises a hollow elongated body configured to contain within its hollow space a dielectric material or substance (see figure 5, a suitable insulation coating 510; paragraphs 0030-0031, “…the core assembly 404 generally includes … a suitable insulation coating 510”). 

Regarding claim 4, Copeland et al in view of Cook et al discloses the apparatus of claim 1. Copeland et al discloses wherein an outer surface of the elongated magnetic core is covered with a layer of a dielectric material or substance (see figure 5, a suitable insulation coating 510; paragraphs 0030-0031). 

Regarding claim 5, Copeland et al in view of Cook et al discloses the apparatus of claim 1. Copeland et al discloses wherein the elongated magnetic core of the antenna element is assembled from a plurality of parts that are rigidly fixed relative to each other (see figures 6A-6B, items 602 to 608).

Regarding claim 6, Copeland et al in view of Cook et al discloses the apparatus of claim 1. Copeland et al discloses wherein the elongated magnetic core of the 

Regarding claim 7, Copeland et al in view of Cook et al discloses the apparatus of claim 1. Cook et al discloses wherein the inductive winding is configured with an option to electromechanically change a number of turns affecting a final value of the winding inductance (paragraphs 0032, 0054 and 0058, “…number of windings are important to induce magnetic flux into the ferrite Rod”).

Regarding claim 8, Copeland et al in view of Cook et al discloses the apparatus of claim 1. Copeland et al discloses wherein the antenna element is configured to be matched to the resonant frequency f by an electrical connection to a matching circuit (paragraph 0025, “…the value of the series resonating capacitor C2 is selected to resonate or tune the antenna circuit at the desired operating frequency”).

Regarding claim 9, Copeland et al in view of Cook et al discloses the apparatus of claim 1. Copeland et al does not disclose wherein the inductive winding and the magnetic core are made with a degree of freedom to slide relative to each other along a joint longitudinal axis, via a manual or electromechanical device that provides independent movement and fixation of the inductive winding in a desired position along the elongated magnetic core.


Regarding claim 11, Copeland et al in view of Cook et al discloses the apparatus of claim 1. Copeland et al does not disclose wherein the resonant frequency f is higher than 30 kHz.
Cook et al discloses a resonant frequency f is higher than 30 kHz (see table 1, the resonant frequency f res khz, 134.752, 134.294, 133.113 and 131).

Regarding claim 13, Copeland et al in view of Cook et al discloses the apparatus of claim 1. Copeland et al does not disclose wherein the resonant frequency f is higher than 30 kHz but lower than 300 MHz.
Cook et al discloses a resonant frequency f is higher than 30 kHz but lower than 300 MHz.  (see table 1, the resonant frequency f res khz, 134.752, 134.294, 133.113 and 131.)

4.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al (U.S. Patent Pub. # US 2005/0134515 A1) in view of Cook et al (U.S. .
Regarding claim 10, Copeland et al in view of Cook et al discloses the apparatus of claim 1. Copeland et al in view of Cook et al does not disclose the antenna element being connectable to a plurality of other antenna elements in parallel, in series, or in a combined parallel and serial manner, to form a single resonant circuit matched to the resonant frequency f and, configured to be connected to an output of a common power source, wherein each antenna element is located at a distance d relative to the closest element, and d is by orders of magnitude smaller than the wavelength that corresponds to the resonant frequency f.
	Washiro discloses a plurality of other antenna elements (figures 5, antenna elements 10, 11, and 12) in parallel, in series, or in a combined parallel and serial manner, to form a single resonant circuit matched to the resonant frequency f and, being connectable to an output of a common power source, wherein each antenna element is located at a distance d relative to the closest element, and d is by orders of magnitude smaller than the wavelength that corresponds to the resonant frequency f (paragraphs 0060 and 0066, the antenna elements 10, 11, and 12 are positioned at smaller distance apart than a half wavelength of a frequency of signal to be received”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the using  a plurality antenna elements  and arranging  the distance between the antenna elements is smaller than a half wavelength of signal to be received in communication device of Washiro in to the communication device of Copeland et al in view of Cook et al for purpose of improving a .

5.	Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al (U.S. Patent Pub. # US 2005/0134515 A1) in view of Cook et al (U.S. Patent Pub. # US 2009/0224608 A1) further in view of Lee et al (U.S. Patent Pub. # US 2009/0289860 A1). 
Regarding claim 12, Copeland et al in view of Cook et al discloses the apparatus of claim 1. Copeland et al in view of Cook et al does not disclose wherein the resonant frequency f is within the range of 30 MHz to 300 MHz. 
Lee et al disclose the resonant frequency of a magnetic antenna with ferrite core is within the range of 30 MHz to 300 MHz (figures 2 and 4, a magnetic antenna with ferrite core; paragraphs 0027, 0029 and 0031, “…for a T-DMB antenna operating at frequencies of 174 Mhz-240 MHz “). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Copeland et al in view of Cook et al in view of the teachings of Lee et al, ***in order to provide a compact portable multimedia device for reception of digital videos or digital multimedia broadcasting signals in VHF and UHF as thought by Lee et al (paragraph 0020).

Regarding claim 17, Copeland et al in view of Cook et al discloses the apparatus of claim 1. Copeland et al in view of Cook et al does not disclose the antenna element is being configured for radio broadcasting.  
.

6.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al (U.S. Patent Pub. # US 2005/0134515 A1) in view of Cook et al (U.S. Patent Pub. # US 2009/0224608 A1) further in view of Justice (U.S. Patent Pub. # US 2002/0003503 A1).
Regarding claim 18, Copeland et al in view of Cook et al discloses the apparatus of claim 1. Copeland et al in view of Cook et al does the antenna element is being Hertzian Magnetic Dipole-based transmitting and receiving antenna.  
Justice discloses a Hertzian Magnetic Dipole-based transmitting and receiving antenna (paragraphs 0002-0003).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Copeland et al in view of Cook et al in view of the teachings of Justice such that the ferrite core could be used in order to increase radiation resistance of Hertzian Magnetic Dipole-based transmitting and receiving antenna antennas, as disclosed by Justice.

Allowable Subject Matter
7.	Claims 14- 16, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649